Citation Nr: 0729854	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-23 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to the retroactive award and payment of education 
benefits under Chapter 35, Title 38, United States Code for 
the appellant's pursuit of education prior to December 3, 
2003.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, in which the RO denied the benefit sought 
on appeal.  


FINDINGS OF FACT

1.  The veteran served on active duty from July 1978 to May 
1983, and from November 1985 to October 2002; the veteran 
died while in service.  

2.  The appellant is the veteran's son and was born in 
December 1979.  

3.  On December 3, 2004, a VA Form 22-5490, Application for 
Survivors' and Dependents' Educational Assistance, was 
received from the appellant.  

4.  VA has awarded the appellant Chapter 35 benefits.  

5.  On January 6, 2005, notification was received from Victor 
Valley College that the appellant had previously been 
enrolled in coursework from January 13, 2003 to May 22, 2003; 
from August 12, 2003 to December 9, 2003; from August 14, 
2003 to October 9, 2003; and from October 16, 2003 to 
December 11, 2003. 


CONCLUSION OF LAW

Chapter 35 educational benefits may not be paid for education 
pursued by the appellant for the period prior to December 3, 
2003.  38 U.S.C.A. §§ 3501, 3513, 5101, 5113 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 21.1029, 21.3041, 21.3130, 
21.4131(d) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
generally applicable to claims for VA benefits and for 
consideration in appeals with respect to whether the proper 
procedures were extended to a claimant.  There are some 
claims, however, to which VCAA does not apply.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001). The VCAA does not 
apply to claims based on allegations of clear and 
unmistakable error in prior VA decisions.  Id.  It has also 
been held that the VCAA does not apply to claims that turn on 
statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 
231-2 (2000).

In another class of cases, remand of claims pursuant to VCAA 
is not required because the evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  When it is 
clear that there is no additional evidentiary development to 
be accomplished, there is no point in remanding the case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

The issue in this case turns on statutory interpretation.  
See Smith v. Gober.  Thus, because the law, and not the 
evidence, is dispositive of this appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).

In any event, the Board finds no further evidentiary 
development to be undertaken.  

The record reflects that the veteran served on active duty 
from July 1978 to May 1983, and from November 1985 to October 
2002.  The veteran died while in service.  

The appellant is the veteran's son and was born in December 
1979.  On December 3, 2004, a VA Form 22-5490, Application 
for Survivors' and Dependents' Educational Assistance, was 
received from the appellant.  VA has awarded the appellant 
basic eligibility for Chapter 35 benefits and the appellant 
has used some of those benefits during the course of the 
appeal.  

On January 6, 2005, notification was received from Victor 
Valley College that the appellant had previously been 
enrolled in coursework from January 13, 2003 to May 22, 2003; 
from August 12, 2003 to December 9, 2003; from August 14, 
2003 to October 9, 2003; and from October 16, 2003 to 
December 11, 2003. 

In a January 2005 decision, the RO informed the appellant 
that Chapter 35 benefits could not be paid for his enrollment 
at Victor Valley College prior to December 3, 2003 because 
his initial application for Chapter 35 benefits was received 
on December 3, 2004.  He was permitted payment for one year 
prior to the date that the initial application was received, 
December 3, 2003.  He was informed that payment could not be 
made prior to that time.  The appellant appealed that 
determination.  

In response, the appellant stated that he felt that he had 
been misinformed regarding Chapter 35 benefits and should be 
awarded payment back to his enrollment date of school in 
January 2003.  He indicated that at the time of the veteran's 
death, he was told by his VA representative that he was not 
entitled to benefits based on his marital status.  At the 
time, he was distraught over his father's death and did not 
seek further advice.  He recently obtained additional 
information regarding Chapter 35 benefits and applied for 
those benefits.  He stated that he was only asking for the 
benefits to which he was entitled.  

For the purposes of educational assistance under Chapter 35, 
the child or surviving spouse of a veteran will have basic 
eligibility if the following conditions are met: (1) The 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and (2) the veteran 
has a permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) the veteran died 
as a result of a service-connected disability.  38 U.S.C.A. 
§§ 3501, 3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 
21.3040, 21.3041.  In this case, the veteran died in service 
which established the basic eligibility for his dependents 
for purposes of Chapter 35 benefits.  

In this case, the record confirms that the appellant is the 
veteran's son.  On December 3, 2004, the initial application 
for Chapter 35 benefits was received from the appellant.  

When a person eligible to receive educational assistance 
under Chapter 35 enters or reenters into training, the 
commencing date of his or her award of educational assistance 
will be determined as follows: (1) If the award is the first 
award of educational assistance for the program of education 
the eligible person is pursuing, the commencing date of award 
of educational assistance is the latest of: (i) The beginning 
date of eligibility as determined by 38 C.F.R. § 21.3041(a) 
or (b) or by 38 C.F.R. § 21.3046(a) or (b), whichever is 
applicable; (ii) One year before the date of claim as 
determined by 38 C.F.R. § 21.1029(b); (iii) The date the 
educational institution certifies under paragraph (b) or (c) 
of this section; (iv) The effective date of the approval of 
the course, or one year before the date VA receives the 
approval notice, whichever is later.  38 C.F.R. § 21.4131 
(d)(1).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  Except as provided in subsections 
(b) and (c), effective dates relating to awards under 
Chapters 30, 31, 32, and 35 of this title or Chapter 106 
shall, to the extent feasible, correspond to effective dates 
relating to awards of disability compensation.  38 U.S.C.A. § 
5113.

It is not disputed that the appellant's application for 
Chapter 35 benefits was not received by VA earlier than 
December 3, 2004.  The act of enrolling in an approved school 
is not an informal claim.  38 C.F.R. § 21.1029(d)(ii)(4).

Under most circumstances, payment of Chapter 35 benefits is 
precluded earlier than one year before receipt of the claim 
for benefits.  Since the appellant's application for 
education benefits was received on December 3, 2004, payment 
of Chapter 35 benefits is prohibited prior to December 3, 
2004.  

However, the Board observes that on November 1, 2000, the 
President signed into law the Veterans Benefits and Health 
Care Improvement Act of 2000, Pub. L. No. 106-419, Sec. 113, 
114 Stat. 1832 (2000), now codified as amended at 38 U.S.C.A. 
§ 5113.  The Board notes that the statutory amendments to 38 
U.S.C.A. § 5113 were intended to make the effective date 
provisions for the award of DEA benefits less restrictive.  
Specifically, the statute provides for retroactive payment of 
DEA benefits in cases where an application is filed within 
one year after the issuance of an initial rating decision 
that establishes the existence of a veteran's service-
 connected total disability permanent in nature; and also 
provides that the effective date for an adjustment of 
benefits shall be the date of the change.  38 U.S.C.A. § 5113 
(b) and (c).  Neither of these provisions is applicable in 
this case.  See 38 U.S.C.A. § 5113.

The veteran died in October 2002.  The appellant's 
application was received over 2 years after.  Thus, while the 
law provides for certain circumstances under which 
retroactive benefits may be authorized when there is a 
retroactive award of the veteran's permanent and total 
disability rating, this exception to the general rule is not 
applicable in this case.  

Moreover, the VA's failure to furnish a claimant or potential 
claimant any form or information concerning the right to file 
a claim or to furnish notice of the time limit for the filing 
of a claim for educational assistance will not extend the 
time periods allowed for these actions.  38 C.F.R. § 
21.1032(a).  This regulation is in accord with a number of 
precedential Court decisions, which have held that payments 
of monetary benefits from the Federal Treasury must be 
authorized by statute, notwithstanding incomplete or even 
erroneous information provided by Government employees, and 
regardless of extenuating circumstances or claims of 
fairness.  The Board recognizes that the appellant feels that 
he was misinformed by VA.  However, even assuming this was 
the case, being a victim of misinformation regarding the 
claim cannot estop the government from denying a benefit.  
See McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997) and 
Elsevier v. Derwinski, 1 Vet. App. 150, 153-55 (1991), 
interpreting Irwin v. Department of Veterans Affairs, 498 
U.S. 89, 95-96 (1990), see also Bailey v. West, 160 F.3d 1360 
(Fed. Cir. 1998); Walker v. Brown, 8 Vet. App. 356 (1995); 
Lozano v. Derwinski, 1 Vet. App. 184, 186 (1991).

The Board notes that in a similar case where the claimant 
began and completed educational endeavors without claiming 
assistance from VA, the Court held that the Secretary was 
precluded from reimbursing the appellant for his educational 
expenses without first putting VA on notice that such 
expectation existed, i.e., by filing an application.  
Erspamer v. Brown, 9 Vet App 507, 510-11 (1996).  The Court 
remarked that Chapter 35 benefits were instituted to provide 
dependents educational opportunities which would otherwise be 
impeded or interrupted for reason of the disability or death 
of a parent from a disease incurred in service, and to ensure 
that such dependents are aided in obtaining the education 
status which they might have aspired to and obtained but for 
the disability or death of such parent.  Id. at 509.  
Likewise, in the instant case, there is nothing in the record 
to indicate that the appellant's education has been impeded 
or interrupted by any reliance upon any action of VA in 
regard to the veteran's claim for a total and permanent 
disability.  There is also no evidence here that the 
appellant had an expectation VA would pay for his education 
when he undertook his course of study, prior to his 
application for Chapter 35 benefits.  Rather, the first 
evidence of such an expectation consists of his December 2004 
claim.

The Board has carefully reviewed the entire record in this 
case.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  However, 
where as here, the law rather than the facts is dispositive, 
the benefit of the doubt provisions as set forth in 38 
U.S.C.A. § 5107(b) are not for application.


ORDER

Entitlement to the retroactive award and payment of education 
benefits under Chapter 35, Title 38, United States Code for 
the appellant's pursuit of education prior to December 3, 
2003.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


